         CASE 0:20-mj-00365-HB Document 30 Filed 06/19/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

                                            ORDER


 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                         Docket No. 0864 0:20-MJ-00365-HB
                                                   (002)(DTS)

 Bailey Marie Baldus

                               Defendant.



    UPON DEFENDANT’S MOTION TO MODIFY CONDITIONS OF RELEASE and
FOLOWING A HEARING ON THE MATTER HELD ON JUNE 19, 2020:
IT IS HEREBY ORDERED That the conditions of release are REMOVED:
      Maintain residence at a halfway house or community corrections center, as the U.S.
      Probation and Pretrial Services Office or supervising officer considers necessary,
      and observe the rules and regulations of that facility.
      Participate in one of the following location restriction programs and comply with
      its requirements:
      Home Detention: You are restricted to your residence at all times except for
      employment; education; religious services; medical, substance abuse, or mental
      health treatment; attorney visits; Court appearances; Court-ordered obligations; or
      other activities preapproved by the U.S. Probation and Pretrial Services Office or
      supervising officer.
And, the following condition is ADDED:

Comply with a residential requirement that she reside at a residence approved by the U.S.
Probation and Pretrial Services Officer.

 Signed and executed   19       day
 this
 of    June          , 2020.                    s/ David T. Schultz
                                                Honorable David T. Schultz
                                                U.S. Magistrate Judge
